                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


STEVEN CORRIVEAU,

       Plaintiff,

v.                                                        Case No. 8:18-cv-2936-T-CPT

ANDREW M. SAUL,
Commissioner of Social Security, 1

      Defendant.
____________________________/



                                       ORDER

       The Plaintiff seeks judicial review of the Commissioner’s denial of his claims

for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI). For

the reasons discussed below, the Commissioner’s decision is reversed and remanded.

                                            I.

       The Plaintiff was born in 1985, is high school educated, and has past relevant

work experience as a test driver and plumber’s helper/apprentice. (R. 21, 36-38, 72,

80, 205, 212). On September 30, 2015, the Plaintiff applied for DIB and SSI, claiming

disability as of September 14, 2015, due to a heart condition, hypertrophic


1
  Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is substituted for Nancy A.
Berryhill as the Defendant in this suit.
cardiomyopathy, and stage three melanoma skin cancer. (R. 72, 80, 205, 212, 236).

The Social Security Administration (SSA) denied his applications both initially and

on reconsideration. (R. 70-71, 90-91).

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on November 27, 2017.              (R. 31-68).    The Plaintiff was

represented by counsel at that hearing and testified on his own behalf. (R. 36-57, 59-

60). A vocational expert (VE) also testified. (R. 38, 57-67). Following the hearing,

the Plaintiff submitted a memorandum challenging certain aspects of the VE’s

testimony. (R. 311-33).

       In a decision dated March 8, 2018, the ALJ found that the Plaintiff: (1) met the

insured status requirements through September 30, 2015, and had not engaged in

substantial gainful activity since his alleged onset date of September 14, 2015; (2) had

the severe impairments of obesity, hypertrophic cardiomyopathy, recurrent

arrhythmias, chronic heart failure, stage three malignant melanoma, non-sustained

ventricular tachycardia, and status post implantable cardioverter defibrillator; (3) did

not, however, have an impairment or combination of impairments that met or

medically equaled the severity of any of the listed impairments; (4) had the residual

functional capacity (RFC) to perform sedentary work with some additional postural

and environmental limitations; 2 and (5) was unable to engage in his past relevant work


2
  These limitations restricted the Plaintiff to no more than occasional climbing of ramps or
stairs, crawling, crouching, kneeling, balancing, and stooping; no more than occasional
exposure to extreme temperatures, humidity, and vibration; and no more than moderate
exposure to hazards and irritants. (R. 15). They also prohibited the Plaintiff from climbing
ladders, ropes, or scaffolds. Id.
                                             2
but, based on the VE’s testimony, could perform three occupations that exist in

significant numbers in the national economy—namely, stuffer, lens inserter, and table

worker. (R. 10-24). In light of these findings, the ALJ concluded that the Plaintiff was

not disabled. (R. 24).

       The Appeals Council denied the Plaintiff’s request for review.              (R. 1-6).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                             II.

       The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also

20 C.F.R. §§ 404.1505(a), 416.905(a). 3 A physical or mental impairment under the

Act “results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4));

see also 20 C.F.R. § 416.920(a)(4). 4 Under this process, an ALJ must determine



3
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
4
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.
                                             3
whether the claimant: (1) is performing substantial gainful activity; (2) has a severe

impairment; (3) has a severe impairment that meets or equals an impairment

specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) has the RFC to

engage in his past relevant work; and (5) can perform other jobs in the national

economy given his RFC, age, education, and work experience. Id. (citing Phillips v.

Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4)). While the claimant has the burden of proof through step four, the

burden temporarily shifts to the Commissioner at step five. Sampson v. Comm’r of Soc.

Sec., 694 F. App’x 727, 734 (11th Cir. 2017) (citing Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999)). If the Commissioner carries that burden, the claimant must then

prove that he cannot perform the work identified by the Commissioner. Id. In the

end, “the overall burden of demonstrating the existence of a disability . . . rests with

the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018)

(quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001)).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on

the matter after a hearing.     42 U.S.C. § 405(g).     Judicial review is limited to

determining whether the Commissioner applied the correct legal standards and

whether the decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted).

Substantial evidence is “more than a mere scintilla” and is “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Biestek v.

                                           4
Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations and quotations omitted). In evaluating

whether substantial evidence supports the Commissioner’s decision, the Court “may

not decide the facts anew, make credibility determinations, or re-weigh the evidence.”

Carter, 726 F. App’x at 739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005)). “[W]hile the court reviews the Commissioner’s decision with deference to the

factual findings, no such deference is given to [his] legal conclusions.” Keel-Desensi v.

Berryhill, 2019 WL 1417326, at *2 (M.D. Fla. Mar. 29, 2019) (citations omitted).

                                          III.

       The Plaintiff argues on appeal that the ALJ erred at step five of the sequential

evaluation process in accepting the VE’s job numbers for the three identified positions.

(Doc. 22 at 5-8). The Commissioner counters that the VE’s testimony provides

substantial evidence to support the ALJ’s determination, and that the ALJ’s decision

to accept the VE’s testimony is in line with the governing authority. Id. at 8-16. Upon

a thorough review of the record and the parties’ submissions, the Court finds that the

particular circumstances presented here require reversal.

       As noted above, at step five of the sequential evaluation process, the burden of

proof temporarily shifts to the Commissioner “to show that ‘there is other work

available in significant numbers in the national economy that the claimant is able to

perform’” despite his impairments. Sampson, 694 F. App’x at 734 (quoting Jones, 190

F.3d at 1228); see also 20 C.F.R. §§ 404.1560(c), 416.960(c) (“[T]o support a finding

that you are not disabled at this fifth step of the sequential evaluation process, we are




                                           5
responsible for providing evidence that demonstrates that other work exists in

significant numbers in the national economy that you can do . . . ”).

       To carry this burden, the Commissioner may “take administrative notice of

reliable job information available from various governmental and other publications,”

including the Dictionary of Occupational Titles (DOT) 5 and other sources set forth in

the Regulations. 20 C.F.R. §§ 404.1566(d), 416.966(d). The Regulations also permit

the Commissioner to predicate his decision at step five on information supplied by a

VE. Id. at §§ 404.1566(e), 416.966(e); Phillips, 357 F.3d at 1240. “A [VE] is an expert

on the kinds of jobs an individual can perform based on his . . . capacity and

impairments.” Phillips, 357 F.3d at 1240.

       “When the ALJ uses a [VE], the ALJ will pose hypothetical question(s) to the

[VE] to establish whether someone with the limitations that the ALJ has previously

determined that the claimant has will be able to secure employment in the national

economy.” Id. In rendering an opinion, “a VE may rely on [her] knowledge and

expertise without producing detailed reports or statistics in support of [her] testimony.”

Griffin v. Comm’r of Soc. Sec., 2018 WL 3352929, at *10 (M.D. Fla. June 20, 2018)

(citing Curcio v. Comm’r of Soc. Sec., 386 F. App’x 924, 926 (11th Cir. 2010); Bryant v.

Comm’r of Soc. Sec., 451 F. App’x 838, 839 (11th Cir. 2012)), report and recommendation

adopted, 2018 WL 3344535 (M.D. Fla. July 9, 2018). “ An ALJ may, in turn, base his




5
 The DOT is “an extensive compendium of data about the various jobs that exist in the United
States economy, and includes information about the nature of each type of job and what skills
or abilities they require.” Washington, 906 F.3d at 1357 n.2.
                                             6
step-five determination solely on the VE’s testimony. Webster v. Comm’r of Soc. Sec.,

773 F. App’x 553, 555 (11th Cir. 2019) (per curiam) (citation omitted).

        Irrespective of whether the ALJ relies exclusively on the VE, “[t]he ALJ must

articulate specific jobs that the claimant is able to perform, and this finding must be

supported by substantial evidence, not mere intuition or conjecture.” Id. (citing Wilson

v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002)). The Supreme Court has declined

to impose a categorical rule to address when a VE’s job estimates count as “substantial

evidence.” Biestek, 139 S. Ct. at 1154, 1157. Rather, the Court has emphasized that

determining the sufficiency of VE testimony calls for a case-by-case inquiry. Id. at

1157.

        Here, in response to the ALJ’s hypothetical question, the VE testified that an

individual with the Plaintiff’s age, education, past work experience, and RFC could

perform three different jobs: stuffer (DOT #731.685-014); lens inserter (DOT

#731.687-026); and table worker (DOT #739.687-182). (R. 58). The VE stated that

each of these occupations is sedentary in nature and that the approximate number of

available positions for each job nationwide is 300,000, 200,000, and 360,000,

respectively. Id. Upon further inquiry by the ALJ, the VE explained that these jobs

were a “representative sampling” and that her testimony was consistent with the DOT.

(R. 58-59).

        On cross-examination by Plaintiff’s counsel, the VE testified initially that she

arrived at these job estimates with the aid of a computer software program, Job

Browser Pro, and that she pulled statistics from the Occupational Employment

                                           7
Statistics (OES) Quarterly. 6 (R. 60). Plaintiff’s counsel then proceeded to question

the VE about the methodology she used to arrive at the job numbers for each of the

three occupations. The resulting colloquy is hardly a model of clarity, but—based on

the Court’s reading—can be summarized as follows.

       Plaintiff’s counsel first asked the VE about the stuffer position and the Standard

Occupational Classification (SOC) grouping in which that position fell. 7 (R. 61).

Asserting that this SOC group consisted of a total of “74 different DOT occupations”

and that the “total number of jobs in that SOC group” was “about 386,520,” counsel

inquired how the VE arrived at the 300,000 figure she calculated for the stuffer

position. Id. The VE responded she “looked at approximately 17 titles within that

grouping,” “tr[ied] to be careful about eliminating any jobs” that were not full-time

positions or “beyond . . . the sedentary level,” and “those [we]re the jobs that Job

Browser present[ed] for us.” Id. The VE added that “we know . . . when we look at

extensive grouping or a group like that . . . although there may be different job titles

. . . the tasking is very similar in those jobs.” (R. 62) (emphasis added). The VE conceded




6
  The OES “program produces employment and wage estimates annually for over 800
occupations . . . for the nation as a whole, for individual states, and for metropolitan and
nonmetropolitan areas.” Occupational Employment Statistics, U.S. Bureau of Labor
Statistics, https://www.bls.gov/oes/#data. The OES program also provides “national
occupational estimates for specific industries” as well. Id.
7
  The SOC system, which is part of the OES, groups workers “into one of 867 detailed
occupations according to their occupational definition,” and also groups together those
occupations that have “similar job duties, and in some cases skills, education, and/or
training.”     Standard Occupational Classification, U.S. Bureau of Labor Statistics,
https://www.bls.gov/soc/.
                                             8
that, of the seventy-four DOT occupations in the SOC group, only one was sedentary.

Id.

       With respect to the lens inserter position, the VE acknowledged that this

occupation was one of 1,590 DOT occupations within the relevant SOC group and

that the total number of available jobs in that grouping was 251,000. Id. When asked

if the lens inserter position was the “main” occupation within that grouping, the VE

did not answer the question directly, responding instead that “you can’t go through

extensive groups and give weight to each individual job title, because we don’t know

the percentages. . . . [W]e don’t have that individualized data.” (R. 62-63).

       With respect to the table worker position, the VE agreed with Plaintiff’s counsel

that this position was one of 782 DOT occupations within the pertinent SOC group

and that the total number of available jobs in that group was 518,000. (R. 63-64).

Although the VE admitted that the 360,000 jobs she estimated for the table worker

position were “not necessarily” exclusive to table workers, she stated that it is “a

representative DOT” from a statistical group where “the tasking is essentially the same.”

(R. 64) (emphasis added). The VE also testified that she arrived at the 360,000 figure

after “[r]educing to sedentary” and “taking into account full-time” employment. (R.

65).

       Following the hearing, the Plaintiff submitted a memorandum to the ALJ in

which he presented data from the United States Census, County Business Patterns.8



8
 This publication is listed in the Regulations as a source of “reliable job information.” 20
C.F.R. §§ 404.1566(d), 416.966(d).
                                             9
(R. 311-33). Based on that data, the Plaintiff claimed that: (1) there were only 15,719

jobs in the optical instrument and lens manufacturing industry, and lens inserter was

only one of several occupations in that industry; (2) there were a mere 6,394 jobs in

the doll, toy, and game manufacturing industry, and not all were stuffer positions; and

(3) while there did not appear to be a survey listing the table worker position, there

were only 30,071 positions in “other millwork (including flooring),” which the

Plaintiff contended was the closest equivalent industry. (R. 311-12). In light of this

information, the Plaintiff argued in part: “The [VE] testified that she relied on ‘Job

Browser Pro’, a private software program, to come up with the number of jobs. It is

posited that based on information from governmental resources, either the program is

seriously flawed, or the [VE] did not properly utilize the program.” (R. 312).

       In his decision, the ALJ rejected the Plaintiff’s argument for several reasons,

stating:

       First, at the hearing, the representative stipulated to the [VE’s]
       qualifications. As seen in the [VE’s] resume . . . [she] has the
       knowledge, experience and education to qualify as an expert and
       provide an opinion as a [VE].

       Next, at the hearing, the claimant’s representative questioned the [VE]
       about the source of the job numbers provided above. Specifically, the
       representative asked whether the [VE’s] testimony [was] consistent with
       the U.S. Bureau of Labor and Statistics – Occupational Employment
       Data. The [VE] responded she uses “Job Browser Pro” and U.S. Bureau
       of Labor Occupational Employment Statistics. Even though these sources
       provide numbers by Standard Occupational Characteristics (SOC) codes, which
       may contain multiple DOT codes, the [VE] testified that it is the tasking that she
       reviews from these sources. She testified that these are jobs with like tasking in
       the respective group and the specific job would not be in the group otherwise.

                                              10
(R. 22-23) (emphasis added and internal citations omitted). Adding that he is entitled

to rely upon the VE for her expertise, the ALJ overruled the Plaintiff’s objection,

accepted the VE’s testimony, and “determined that the [VE’s] testimony is consistent

with . . . the [DOT].” (R. 23).

       Although not disputing the VE’s expertise, the Plaintiff now argues that the

VE’s testimony does not provide substantial evidence for the ALJ’s step-five finding.

(Doc. 22 at 5-8). In support of this argument, the Plaintiff asserts that the VE’s job

numbers are “not relevant to the particular DOT occupation she identified” but rather

are based on the larger SOC groups. Id. He further submits that, because the VE did

not identify all of the DOT positions within the applicable SOC group in estimating

these figures, the ALJ could not have determined whether the VE’s testimony was

actually consistent with the DOT. Id.

       The Court agrees with the Plaintiff in part and finds that the VE’s testimony

does not provide an adequate basis for the ALJ’s determination that, in light of the

Plaintiff’s RFC and other factors, there are a significant number of jobs in the national

economy the Plaintiff can perform.        Several considerations inform the Court’s

conclusion.

       To begin, both the VE and ALJ explicitly acknowledged that the employment

figures upon which they relied were tied to larger SOC groups, not just the three

positions the VE identified. The ALJ nonetheless asserted that these numbers were




                                           11
valid because they all involved “jobs with like tasking.” 9 The problem with the ALJ’s

analysis is that the meaning and scope of the phrase “like tasking” was never made

sufficiently clear at the hearing or in the ALJ’s decision. Nor has the Commissioner

cited any authority that defines this phrase and/or explains how it can serve as a proper

substitute for the requirement that the ALJ “articulate specific jobs that the Plaintiff

can perform.” Webster, 773 F. App’x at 555.

        The ALJ’s reliance on the VE’s job figures suffers from an additional, related

deficiency. The VE testified she understood that the SOC groups consisted of jobs

with “similar” tasks but varying exertional levels (i.e. sedentary, light, medium, etc.),

and that she arrived at her numbers by eliminating positions in the SOC groups that

were not sedentary and not full-time. As noted above, the ALJ construed the VE’s job

figures to include the three positions the VE identified as well as other like-tasking jobs

in the SOC groups in which those positions fell. At no point during the hearing,

however, did the VE testify with any clarity that her estimated figures for both the

three identified jobs and the like-tasking jobs accounted for all of the Plaintiff’s RFC

limitations included in the ALJ’s hypothetical, i.e., sedentary work with additional

postural and environmental restrictions, or that the Plaintiff could perform those “like

tasking” jobs.

        In light of the above, the Court cannot say that the ALJ fulfilled his duty to

identify specific jobs available in significant numbers in the national economy that the



9
  It is not clear that the ALJ’s “like tasking” rationale applies to the lens inserter position, as
the VE did not expressly testify to that effect at the hearing. (R. 62-63).
                                                12
Plaintiff is able to engage in despite his impairments. See Webster, 773 F. App’x at 555;

Sampson, 694 F. App’x at 734.

       The decisions in Griffin, 2018 WL 3352929, and Smith v. Berryhill, 2018 WL

2227225 (N.D. Fla. Apr. 12, 2018), report and recommendation adopted, 2018 WL

2225256 (N.D. Fla. May 14, 2018) support the Court’s conclusion that the ALJ’s

reliance on such testimony does not constitute substantial evidence in this case.

       In Griffin, the VE identified three occupations the plaintiff could perform and,

based on OES job statistics, testified that there were 300,000 or more jobs for the OES

categories containing each of these positions. 2018 WL 3352929, at *8. On appeal to

the district court, the plaintiff argued that these job numbers were unreliable because

the VE failed to account for the fact that they were based on OES categories, which

encompassed more than the three positions designated by the VE. Id.

       After reviewing the issue, the court remanded the matter, finding that the VE

failed to “reduce the numbers” to the specific jobs he identified “in the first instance.”

Id. at *10. As a result, the court determined that substantial evidence did “not support

the ALJ’s reliance on the VE’s testimony . . . because the VE did not substantiate how

many of the identified jobs a person with [p]laintiff’s RFC would be able to perform.”

Id. The court added that, although it recognized “the three categories the VE identified

contained a large number of total jobs, it [could not] speculate that substantial evidence

supports the finding the number of jobs [p]laintiff can perform are significant.” Id.

       Likewise, in Smith, the court remanded the matter “for a determination of

whether there are other jobs, as opposed to categories of jobs, in the national

                                           13
economy” where the VE’s job numbers appeared to be premised on OES groups

containing more than one DOT occupation. 2018 WL 2227225, at *7-8. In response

to the government’s argument that the plaintiff could perform one of the jobs—that of

cuff folder—included in one OES group, the Smith court stated:

       The problem, as plaintiff points out, is the VE failed to identify the
       number of cuff folder positions available in the national economy.
       Instead, she testified to the number of jobs available in the OES category
       that includes the position of cuff folder. Although there may well be ample
       cuff [f]older jobs—and even additional jobs within that OES category—plaintiff
       can perform, the VE did not testify to that fact. The ALJ’s finding plaintiff could
       perform other jobs in the national economy based on the VE’s testimony
       regarding the cuff folder position thus is not supported by substantial evidence in
       the record.

Id. at *8 (emphasis added).

       As in Griffin and Smith, the job figures the VE supplied and upon which the

ALJ relied were not linked to specific positions but to a group of jobs—including the

three she identified—that involved so-called “like tasking.” And, as noted above, it is

not evident from VE’s testimony that the Plaintiff could actually engage in these “like

tasking” positions given his RFC. As a result, the Court finds that the ALJ’s step-five

decision, predicated on the VE’s testimony, is not supported by substantial evidence. 10


10
  In rendering this determination, the Court is by no means suggesting that VEs may not use
OES or SOC data to arrive at their job number estimates. The Court recognizes that other
courts, in distinguishable circumstances, have found such data to constitute substantial
evidence. See, e.g., Grome v. Comm’r of Soc. Sec. Admin., 2019 WL 4594597, at *4 (M.D. Fla.
Sept. 23, 2019) (rejecting plaintiff’s argument that ALJ improperly relied on VE’s testimony
“that there was a significant number of jobs in the national economy that [p]laintiff could have
performed” where, among other things, plaintiff’s counsel “did not question the job numbers
cited by the VE, the methodology used to arrive at those numbers, and/or the consistency of
the VE’s testimony with the information provided by any other source, including the OES”
                                               14
       The decisional authority upon which the Commissioner relies does not dictate

a different conclusion. Contrary to the Commissioner’s assertion (Doc. 22 at 9-10),

this case does not involve a situation where a claimant seeks to attack the reliability of

a VE’s testimony based on a purported conflict with the numbers found in the OES

and/or SOC. See Webster, 773 F. App’x at 556 (“[T]his Court has not placed an

affirmative duty on the ALJ to independently investigate a conflict between the VE’s

testimony and job availability figures provided by the Bureau of Labor Statistics in the

OES.”); Moore v. Saul, 2020 WL 814003, at *3 (M.D. Fla. Feb. 19, 2020) (same).

       Nor does this case involve the circumstance—as the Commissioner suggests

(Doc. 22 at 10-11, 13-14)—where a claimant fails to challenge a VE’s job numbers at

the administrative level and then attempts to do so for the first time in federal court.

See Webster, 773 F. App’x at 555 (rejecting plaintiff’s argument that the VE’s testimony

was unreliable based, in part, on the fact that plaintiff failed to question the VE on the

matter at the hearing); Pace v. Berryhill, 760 F. App’x 779, 782 (11th Cir. 2019) (per

curiam) (affirming Commissioner’s decision to rely on VE’s calculation of number of

positions plaintiff could perform where, among other things, plaintiff “did not object



and collecting cases in support); Guidry v. Astrue, 2009 WL 4884282, at *5 (D. Colo. Dec. 10,
2009) (finding VE testimony adequate where the VE, “[r]elying upon OES . . . compared the
number of consultant jobs in the economy with the statistics regarding industries that use
medical consultants, estimating there were 21,000 medical consultant jobs in the United States
and 1,000 jobs in the region . . . . [The VE] also compared the number of medical doctors in
industries using medical consultants, a process resulting in an estimated 28,000 jobs in the
country and 1,400 in the . . . region.”). Unlike such cases, however, Plaintiff’s counsel here
challenged the VE’s testimony at the administrative level and—for the reasons stated above—
neither the VE nor the ALJ sufficiently explained the basis for the estimated number of jobs
the Plaintiff could actually perform based on his RFC.
                                             15
to that calculation at the hearing”); Teague v. Comm’r of Soc. Sec., 743 F. App’x 410, 412

(11th Cir. 2018) (per curiam) (rejecting plaintiff’s claim that ALJ erred in relying on

VE’s unchallenged and “unrebutted” hearing testimony that plaintiff could perform a

substantial number of jobs in the national economy); Grome, supra. 11

                                              IV.

       For the foregoing reasons, it is hereby ORDERED:

       1.      The Commissioner’s decision is reversed, and the case is remanded for

further proceedings before the Commissioner.

       2.      The Clerk of Court is directed to enter Judgment in the Plaintiff’s favor

and to close the case.

       3.      The Court reserves jurisdiction on the matter of fees and costs pending

further motion.

      DONE and ORDERED in Tampa, Florida, this 31st day of March 2020.




Copies to:
Counsel of record




11
  While not necessary to this decision, the Court notes that the Commissioner’s assertion the
VE’s job numbers “were based on [her] ‘professional experience’ and [ ]time and motion
theory” (Doc. 22 at 11) (citing R. 59) is factually unsupported. The portion of the record cited
by the Commissioner does not include the quoted language he claims it does. Nor has the
Court found any such language elsewhere in the VE’s hearing testimony.
                                              16
